hMcKAY, J.,
concurs with reasons.
I concur and would affirm the judgment of the court below. In an election suit, an appellate court should not substitute its own fact findings, credibility calls, and reasonable inferences for those made by the trial court in the absence of manifest error. See Villane v. Azar, 566 So.2d 645, 648 (La.App. 4 Cir.1990).
It is well settled that the terms residence and domicile are not synonymous, and, while a person can have several residences, he can have only one domicile. La. C.C. art. 38; Russell v. Goldsby, 00-2595 (La.9/22/00), 780 So.2d 1048, 1051; Messer v. London, 438 So.2d 546 (La.1983). An individual’s domicile is the principal establishment wherein he habitually resides. Russell at 1051. Domicile consists of two elements, residence and intent to remain. Id. The question of domicile is one of intention as well as fact, and where it appears domicile has been assumed in another location, the party seeking to show it has must overcome the legal presumption that it has not been changed. Id. The opposing party must overcome this legal presumption “positive and satisfactory proof of establishment of domicile as a matter of fact with the intention of remaining in the new place and of abandoning the former domicile.” Id. (emphasis added). When there is no declaration that a person has changed his domicile, proof of his intention depends 12upon circumstances. Id. There is a presumption against change of circumstances. Id. See also Becker v. Dean, 2003-2493 (La.9/18/03), 854 So.2d 864.
*570In the instant case, Mr. Barney’s driver’s license lists his address as 11900 Morrison Road; he was also registered to vote at the Morrison Road address and did so as recently as November 2, 2004. He also received some of his mail at this address. It does not appear that he has abandoned this domicile. Based on the official documentation as well as other facts, there is nothing manifestly erroneous with the trial court’s ruling. Accordingly, I would affirm the trial court’s judgment.
JONES, J. Dissents.